DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/12/2022 and 04/26/2022 are considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on June 13, 2022.

The application has been amended as follows: 
In claim 1, please replace “differ from one another by 5.3 x 10-7 or more” with --differ from one another by 2 x 10-7 or more and 5.3 x 10-7 or less--.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
The amendments incorporating the subject matter of claim 2 into independent claim 1 are sufficient to overcome the previous rejection of claim 1 over Yamada et al. in view of Hori under 35 U.S.C. 103.
Please refer to the Reasons for Allowance section below for further explanation.

REASONS FOR ALLOWANCE
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.
Independent claim 1 recites a transformer iron core comprising a stack of at least two types of grain-oriented electrical steel sheets that have different values of magnetostriction, wherein the magnetostriction values of the two types of grain-oriented electrical steel sheets differ from one another by 2 x 10-7 or more and 5.3 x 10-7 or less, as determined from a zero-to-peak value obtained from a magnetostriction curve obtained by exciting each of the grain-oriented electrical steel sheets from a demagnetized state to a maximum magnetic flux density of 1.7 T at an alternating current of 50 Hz in the rolling direction.


The closest prior art to the claimed invention is Yamada et al. (US 5,371,486), cited on the IDS filed 08/16/2019. 
Yamada et al. teaches a core assembly for a transformer (5; transformer core) comprising a first core member (1) formed by laminating a number of grain-oriented silicon steel sheets (2) and a second core member (3) formed by laminating a number of non-oriented silicon steel sheets (4), wherein the grain-oriented silicon steel sheets have a magnetostriction value of 2 x 10-6 and the non-oriented silicon steel sheets have a magnetostriction value of 0.3 x 10-6 in the range of an operating magnetic flux density (i.e. 1.5 T) (Fig. 1; Abstract; col 1, Ln 45-51; col 3, Ln 66-col 4, Ln 32; col 4, Ln 59-65).
Although Yamada et al. teaches a transformer iron core formed by a stack of at least two types of electrical steel sheets that differ in magnetostriction by 2 x 10-7 or more when excited in the range of an operating magnetic flux density and further acknowledges that the second core member (3) containing the non-oriented steel sheets has significantly worse magnetic properties (i.e. lower magnetic permeability, higher iron loss) at commercial operating frequencies than the first core member (1) containing grain-oriented steel sheets (Fig. 11; col 4, Ln 33-49), the reference does not expressly teach or reasonably suggest that the magnetostriction values are determined from a zero-peak value of a magnetostriction curve obtained by exciting the sheets from a demagnetized state to 1.7 T at an alternating current of 50 Hz in the rolling direction or that the second type of electrical steel sheet is grain-oriented.


Hori (US 4,100,521), cited on the IDS filed 05/26/2020, teaches a transformer iron core comprising main legs (1a, 1b) and yokes (2a, 3a), wherein the materials of the main legs and the yokes are selected so as to have different values of magnetostriction in order for the core to achieve a significantly lower vibration displacement as compared to a conventional core in which the materials of the legs and yokes have equal values of magnetostriction (col 6, Ln 33-50). Hori teaches an embodiment where the main legs made of low-grade grain-oriented silicon steel sheets are combined with the yokes of higher-grade grain-oriented silicon sheets in order to reduce the overall vibration of the core (col 5, Ln 10-25).
As illustrated in Fig. 13, the zero-to-peak value of magnetostriction for the low-grade grain-oriented silicon steel (42) when excited from a demagnetized state to a maximum magnetic flux density of 1.7 T is approximately 3 x 10-6, while the zero-peak value of magnetostriction for the higher-grade grain-oriented silicon steel (43) is approximately 0.5 x 10-6. Therefore, the low-grade and higher-grade grain-oriented electrical steel sheets of Hori have zero-peak values of magnetostriction which differ from one another by 2 x 10-7 or more according to the claimed definition of magnetostriction.
Although Hori teaches that noise resulting from vibration displacement can be reduced by combining different grade silicon steel materials and further teaches zero-to-peak magnetostriction values of three different grades of silicon steel that are excited from a demagnetized state to a magnetic flux density of 1.7 T (Fig. 13; col 4, Ln 67-col 5, Ln 25), there is insufficient specificity in the prior art reference to teach the narrowly claimed range of 2 x 10-7 or more and 5.3 x 10-7 or less. Thus, Hori does not teach or reasonably suggest using a combination of grain-oriented electrical steel sheets having zero-peak magnetostriction values that differ from one another by 2 x 10-7 or more and 5.3 x 10-7 or less.

Arai et al. (JP H09199340, machine translation via EPO provided), newly cited, teaches a laminated iron core having low noise in a static induction device such as a transformer [0001].
Arai et al. teaches that an iron core formed by laminating a grain-oriented electrical steel sheet (A) having a positive magnetostriction value and a grain-oriented electrical steel sheet (B) having a negative magnetostriction value is able to achieve reduced noise effects due to the cancellation of vibrations occurring in opposite phase when excited under AC current ([0006], [0012]). In an exemplary embodiment, Arai et al. teaches combining a first sheet (A) having a zero-to-peak magnetostriction value (λ 0-P) of 1.0 x 10-6 with a second sheet (B) having a λ 0-P value of -0.55 x 10-6 ([0012], Table 1), such that the magnetostriction values of the two grain-oriented electrical steel sheets differ from one another by 1.55 x 10-6. Arai et al. further teaches that the λ 0-P values are determined from the difference between the magnetostriction values at a magnetic flux density of 0 T and a maximum magnetic flux density of 1.7 T ([0006], [0012]).


Arai et al. further teaches a relationship between the transformer noise and the first and second values of magnetostriction of the two different sheets, λ 0-P(1) and       λ 0-P(2), represented by the following equation:
                
                    N
                    =
                     
                    
                        
                            
                                
                                    λ
                                     
                                    0
                                    -
                                    P
                                    
                                        
                                            1
                                        
                                    
                                    *
                                    A
                                    1
                                    +
                                    λ
                                     
                                    0
                                    -
                                    P
                                    
                                        
                                            2
                                        
                                    
                                    *
                                    A
                                    2
                                
                            
                        
                        
                            
                                
                                    λ
                                     
                                    0
                                    -
                                    P
                                    
                                        
                                            1
                                        
                                    
                                    *
                                    A
                                    1
                                
                            
                            +
                            
                                
                                    λ
                                     
                                    0
                                    -
                                    P
                                    
                                        
                                            2
                                        
                                    
                                    *
                                    A
                                    2
                                
                            
                        
                    
                
            
where A1 and A2 represent the cross-sectional areas of the first and second sheets. The parameter N is related to the noise reduction effect and is preferably within the range of 0.5 or less, more preferably 0.2 or less ([0007], [0009], Fig. 3).
Thus, Arai et al. suggests that the zero-to-peak magnetostriction values of the first and second sheets can be adjusted with respect to one another in order to achieve the desired noise reduction effects. Although Arai et al. teaches an exemplary embodiment wherein the zero-to-peak magnetostriction values of the two grain-oriented electrical steel sheets differ from one another by 2 x 10-7 or more when excited from 0 T to 1.7 T, the reference does not teach or reasonably suggest using a combination of grain-oriented electrical steel sheets having zero-to-peak magnetostriction values that differ from one another by 2 x 10-7 or more and 5.3 x 10-7 or less.

As such, there is no prior art, either alone or in combination, which renders obvious a transformer core formed by a stack of at least two types of grain-oriented electrical steel sheets having values of magnetostriction which differ from one another by 2 x 10-7 or more and 5.3 x 10-7 or less as determined from the zero-to-peak value of magnetostriction as recited in claim 1. As noted in the instant specification, the noise reduction effect of the instant invention is advantageously achieved when the difference in magnetostriction is set within the above range, especially relative to when the difference in magnetostriction is less than 2 x 10-7 (see [0012]-[0013] of the as-filed specification and the data in Table 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785